CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: l Of 27 PAGE|D #Z 807

UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF OHlO
EASTERN DlVlSlON

Dr. Richard Carrier,

Plaintiff,

v. Case No. 2:16-cv-906
FreethoughtBlogs Network, et al., Judge Michae| H. Watson

Defendants. Magistrate Judge Deavers

OP|NlON AND ORDER

Defendants move to dismiss this case for lack of personal jurisdiction
under Federal Rule of Civil Procedure 12(b)(2) and improper venue under
Federal Rule of Civil Procedure 12(b)(3). ECF No. 42. Defendants request an
evidentiary hearing. ECF No. 38. For the following reasons, the Court DEN|ES
Defendants’ request for an evidentiary hearing and GRANTS Defendants’ motion
to dismiss for lack of personal jurisdiction.

l. FACTS

On September 20, 2016, Dr. Richard Carrier (“Plaintiff”) filed this lawsuit
against FreethoughtB|ogs Network (“FreethoughtB|ogs”), Dr. Paul Myers (“Dr.
Myers”), The Orbit, Stephanie Zvan (“Ms. Zvan”), Skepticon lnc. (“Skepticon”),
Lauren Lane (“Ms. Lane”), and Amy Frank-Skiba (“|Vls. Frank-Skiba")
(col|ectivelyl “Defendants”) for defamation per se, tortious interference with a

business expectancy, intentional infliction of emotional distress, and negligent

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 2 Of 27 PAGE|D #Z 808

infliction of emotional distress. ECF No. 1. None of the Defendants are Ohio
residents. Defendants are from Arizonal Minnesota, and Missouri.1

P|aintiff is an online lecturer, blogger, and author of numerous scholarly
books and articles. ld. at 6. He has become well known to the public throughout
the United States as a professional writer, |ecturerl and teacher. ld. P|aintiff has
had professional relationships with organizations that include FreethoughtB|ogs,
Skepticon, Camp Quest, Secu|ar Student A||iance (“SSA”), and several affiliates
of Camp Quest and SSA. ld. at 7. P|aintiff stipulates to his status as a public
figure. Carrier Dep. 24l ECF No. 41.

|n May 2015, Ms. Frank-Skiba, former president of the Arizona State
University SSA chapter, filed a complaint with the SSA alleging that P|aintiff
violated the SSA’s policy against fraternization (i.e., expressing romantic interest
in a student while a member of the SSA Speaker’s Bureau). Comp|. 17, ECF No.
1. |n August 2015, the SSA removed P|aintiff from their Speaker’s Bureau. ld.

P|aintiff was a long-time resident of Califomia before he moved to
Co|umbus, Ohio, on May 31, 2016. ld. at 27. A|| Defendants began their
relationship with P|aintiff when he lived in California. P|aintiff alleges that

Defendants knew he moved to Ohio because he blogged about it multiple times

 

1 Ms. Frank~Skiba is an Arizona resident. Comp|. 5, ECF No. 1. FreethoughtB|ogs and
The Orbit have their principal places of business in Minnesota, and Dr. Myers and Ms.
Zvan are Minnesota residents. ld. at 3-5. Ms. Lane resides in Nlissouri, and Skepticon
is incorporated in Missouri. ld. at 5.

Case No. 2:16-cv-906 Page 2 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 3 Of 27 PAGE|D #Z 809

and announced it on Facebook and Twitter. Carrier Dep. 45, ECF No. 41; Memo
in Opp. 3, ECF No. 40.

A few weeks after P|aintiff moved, on June 15, 2016, Ms. Frank-Skiba
posted statements on Facebook relating to an alleged 2015 incident of sexual
assault and sexual harassment by P|aintiff. Comp|. 15, ECF No. 1. The post is
addressed to “Parents, and younger people who may gracious|y volunteer for
Camp Quest, a summer camp for kids.” ld.

On June 20, 2016l an article written by Ms. Lanel founder and President of
Skepticon, was published on skepticon.org, titled “Keeping Skepticon Safe:
Richard Carrier to be Banned.” ld. at 14. On the same day, a post titled
“Summarizing the Current Allegations Against Richard Carrier,” written by Ms.
Zvan was published on the-orbit.net. Dr. Myers, founder of FreethoughtB|ogs
Network, authored a June 21, 2016 story titled “Richard Carrier’s blog” and is
also responsible for publishing a June 26, 2016 story titled “The FtB Ethics
Committee on Richard Carrier.” ld. at 4. Each of these articles discuss claims of
alleged sexual harassment and unwelcome behavior by Plaintiff.

P|aintiff had a b|og on FreethoughtB|ogs, a network that hosts blogs in the
atheist/secu|ar fie|d, but on June 21, 2016, FreethoughtB|ogs blocked P|aintist
access. ld. at 17. P|aintiff then relocated his body of work to a domain of his
own. ld. FreethoughtB|ogs removed Dr. Carrier’s content without rerouting links

to the new domain. Id.

Case No. 2:16-cv-906 Page 3 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 4 Of 27 PAGE|D #Z 810

Around Ju|y 6 and July 26, 2016, Plaintiff, through counse|, sent cease and
desist letters to Defendants demanding, among other things, a full written
retraction. ld. at 18. Defendants refused each of Dr. Carrier’s demands. ld. at
19. On Ju|y 30, 2016, Ms. Zvan posted a response on social media, reaffirming
her previous statements. ld. at 19-20.

After receiving the cease and desist letterl a gofundme page was created
by friends of Ms. Frank-Skiba to help raise funds for her defense to this |awsuit.
ld. at 20-21.

P|aintiff avers that the statements discussed above were “reported,
republished, repeatedl and/or re-broadcast in Ohio and nationwide, via social
media and web blog.” ld. at 22.

Defendants moved to dismiss for lack of personal jurisdiction and improper
venue, ECF No. 10, and moved forjurisdictiona| discovery and an evidentiary
hearing, ECF No. 23. P|aintiff moved to equitably toll the statute of limitations for
one year if the Court grants Defendants’ motion to dismiss for lack of jurisdiction
and improper venue. ECF No. 31. The Court granted Defendants’ motion for
discovery limited to the issue of personal jurisdiction2 and denied Defendants’

motion to dismiss without prejudice to refiling after completion ofjurisdictiona|

 

2 To the extent P|aintiff argues that Defendants failed to provide certain substantive
responses to written requests for discovery, such an argument should have been
previously raised. See Discovery Order, ECF No. 35 (“|f the parties are unable to reach
an agreement on any matter related to discovery, they are D|RECTED to arrange a
conference with the Court.”). |n any event, the challenged written requests do not
appear to be relevant to the limited issue of personal jurisdiction.

Case No. 2:16-cv-906 Page 4 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 5 Of 27 PAGE|D #Z 811

discovery. ECF No. 33. The Court also denied without prejudice P|aintiff's
motion to toll as moot.3 ECF No. 37. The parties were instructed to file a joint
notice as to whether each side believes that the Court should hold an evidentiary
hearing regarding persona|jurisdiction. ECF No. 35. Defendants request an
evidentiary hearing, and P|aintiff opposes. ECF No. 38. The Court then ordered
the parties to brief the motion to dismiss so that the Court could determine
whether the record is sufficiently developed to rule on Defendants’ motion to
dismiss without an evidentiary hearing. ECF No. 39.

ll. STANDARD OF REV|EW

P|aintiff has the burden of proving personal jurisdiction. Theunissen v.
Matfhews, 935 F.2d 1454l 1458 (6th Cir. 1991). lf the Court rules on a Rule
12(b)(2) motion prior to tria|, “it has the discretion to adopt any of the following
courses of action: (1) determine the motions based on affidavits alone; (2) permit
discovery, which would aid in resolution of the motion; or (3) conduct an
evidentiary hearing on the merits of the motion.” Intera Corp. v. Henderson, 428
F.3d 605, 614 n.7 (6th Cir. 2005). “[T]he decision whether to grant discovery or
an evidentiary hearing before ruling on a 12(b)(2) motion is discretionary.”
Burnshire Dev., LLC v. Cliffs Reduced Iron Corp., 198 F. App’x 425, 434 (6th Cir.

2006)

 

3 |n denying P|aintiff's motion to toll without prejudice, the Court indicated P|aintiff's
motion likely was not properly addressed to this Court and advised that any re-fi|ed
motion to toll should address with citation to authority why a motion to toll is properly
made to this Court rather than any court in which P|aintiff may eventually re-fi|e his suit.
See ECF No. 37.

Case No. 2:16-cv-906 Page 5 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 6 Of 27 PAGE|D #Z 812

When a court resolves a Rule 12(b)(2) motion based on “written
submissions and affidavits . . . rather than resolving the motion after an
evidentiary hearing or limited discovery, the burden on the plaintiff is ‘re|atively
s|ight,’ . . . and ‘the plaintiff must make only a prima facie showing that personal
jurisdiction exists in order to defeat dismissa|."’ Air Prods. & Controls, lnc. v.
Safefech Inf’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (quoting Am. Greefings
Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988) and Theunissen, 935 F.2d at
1458). Similar|y, even if there has been discoveryl in the absence of an
evidentiary hearingl a court will generally apply a prima facie standard weighing
the evidence in the fight most favorable to the plaintiff. Dean v. Motel 6
Operating L.P., 134 F.3d 1269, 1272 (6th Cir. 1998); see also CompuServe, Inc.
v. Pafferson, 89 F.3d 1257, 1262 (6th Cir. 1996) (“[A] ‘court disposing of a
12(b)(2) motion does not weigh the controverting assertions of the party seeking
dismissal,’ . . . because we want ‘to prevent non-resident defendants from
regularly avoiding personal jurisdiction simply by filing an affidavit denying all
jurisdictional facts.”’).

The prima facie standard “|oses some of its significance, however, where .
. . the plaintiff has received all of the discovery it sought with respect to personal
jurisdiction and there does not appear to be any real dispute over the facts
relating to jurisdiction.” Inf’l Techs. Consultanfs, Inc. v. Euroglas S.A., 107 F.3d

386, 391 (6th Cir. 1997); see also Dean, 134 F.3d at 1272 (“[W]e would not use

Case No. 2:16-cv-906 Page 6 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 7 Of 27 PAGE|D #Z 813

[the prima facie] standard if the reason for not having an evidentiary hearing was
that there was no ‘rea| dispute’ as to the facts or to the extent of discovery.”)."'

“Federa| courts ordinarily follow state law in determining the bounds of
their jurisdiction over persons.” DaimlerAG v. Bauman, 571 U.S. 117, 125
(2014) (citing Fed. R. Civ. P. 4(k)(1)(A)). Because “Ohio’s long-arm statute is not
coterminous with federal constitutional |imits,” to establish a prima facie case of
personal jurisdiction, a plaintiff must demonstrate that (1) Ohio’s long-arm statute
has been satisfied and (2) exercising jurisdiction would comport with the Due
Process C|ause of the Fourteenth Amendment of the United States Constitution.
Schneider v. Hardesty, 669 F.3d 693, 699 (6th Cir. 2012) (quoting Esfate of
Thomson ex rel. Esfate of Rakestraw v. Toyota Mofor Corp. Worldwide, 545 F.3d
357, 361 (6th Cir. 2008)); Kauffman Racing Equip., LLC v. Roberts, 930 N.E.2d
784, 790 (Ohio 2010)).

|||. ANALYSIS
A. Ohio’s Long-Arm Statute

The Court must first analyze whether the requirements of Ohio’s long-arm
statute are satisfied. “Ohio’s long-arm statute grants Ohio courts personal
jurisdiction over a non-resident if his conduct falls within the nine bases for

jurisdiction listed by the statute.” Conn v. Zakharov, 667 F.3d 705, 712 (6th Cir.

 

4 The prima facie standard may lose some of its significance because there has been
jurisdictional discovery in this case. Neverthe|ess, the Court is not convinced that
P|aintiff made even a prima facie showing that personal jurisdiction exists over any of
the Defendants.

Case No. 2:16-cv-906 Page 7 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 8 Of 27 PAGE|D #Z 814

2012). |n pertinent part, the Ohio long-arm statutel Ohio Revised Code

§ 2307.382, provides:

(A) A court may exercise personal jurisdiction over a person who acts
directly or by an agentl as to a cause of action arising from the
person’s:

(6)Causing tortious injury in this state to any person by an act
outside this state committed with the purpose of injuring
persons, when he might reasonably have expected that
some person would be injured thereby in this state[.]

Therefore, P|aintiff must make a prima facie showing that Defendants (1)
caused a tortious injury in this state, (2) by doing something out of state with the
purpose of injuring someone, (3) with the reasonable expectation that someone
would be injured in Ohio. “A|though this Circuit has not had much occasion to
consider the contours of § 2307.382(A)(6), the district courts have given it
considerable attention and generally ‘taken a broad approach’ to its application.”
Schneider, 669 F.3d at 700.

P|aintiff cites to Kauffman, in support of his argument that Ohio's long arm-
statute applies to Defendants. 930 N.E.2d 784. |n Kauffman, the out-of-state
defendant made several allegedly defamatory statements on the internet about
an Ohio company, which maintained its sole business operations and office in
Ohio and whose reputation was centered in Ohio. ld. at 796. The statements
also concerned the plaintist activities in Ohio. ld. U|timatelyl the Ohio Supreme

Court concluded that these facts were suchient to establish jurisdiction under

Ohio’s long-arm statute and he|d: “When defamatory statements regarding an

Case No. 2:16-cv-906 Page 8 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 9 Of 27 PAGE|D #Z 815

Ohio plaintiff are made outside the state yet with the purpose of causing injury to
the Ohio resident and there is a reasonable expectation that the purposefully
inflicted injury will occur in Ohio, the requirements of R.C. 2307.382(A)(6) are
satisfied.” ld. at 792.

Herel P|aintiff avers that Defendants’ allegedly defamatory statements
caused injury to P|aintiff, an Ohio resident, and were aimed at P|aintiff, as well as
SSA and Camp Quest, organizations headquartered in Ohio.

lt is undisputed that all Defendants began their relationship with P|aintiff
when he lived in California. lt is also undisputed that at the time the allegedly
defamatory statements were made, P|aintiff had only been living in Ohio for, at
most, a few weeks.

P|aintiff provided evidence that he announced on social media and blogs
that he was moving to Ohio prior to the alleged defamation. See ECF No. 17-10
_ ECF No. 17-17. P|aintiff alleges that Defendants knew he moved to Ohio at
the time Defendants made the statements because his move was widely known
based on these internet announcements. Carrier Dep. 30, 45, ECF No. 41.
Howeverl P|aintiff concedes in his deposition that he has no evidence that
Defendants Ms. Lane, Skepticonl Dr. |Vlyers, FreethoughtB|ogs, Ms. Zvan, and
The Orbit saw his on|ine posts regarding his move. Carrier Dep. 45-46, ECF No.

41. P|aintiff does not provide any further evidence or factual assertions that any

Case No. 2:16-cv-906 Page 9 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 10 Of 27 PAGE|D #Z 816

of these Defendants knew that he moved to Ohio at the time the alleged
defamatory statements were made.5

Un|ike in Kauffman, P|aintiff essentially has provided almost no evidence
or factual allegations to support his conclusion that these Defendants knew he
became an Ohio resident a few weeks before the statements were made.
Without any evidence or specific factual allegations to support P|aintiff's
conclusory statment that Defendants Ms. Lane, Skepticon, Dr. Myers,
FreethoughtB|ogs, Ms. Zvan, and The Orbit knew P|aintiff was an Ohio resident
when they made the allegedly defamatory statements, P|aintiff cannot make a
prima facie showing that these Defendants had a reasonable expectation of
injuring P|aintiff in Ohio.

With respect to Ms. Frank-Skiba, P|aintiff argues she “must have seen" the
announcements concerning his relocation from Califomia to Ohio because she
looked at other posts on his Facebook page around the same time. ld. at 46. As
evidence, P|aintiff points to Ms. Frank-Skiba’s allegedly defamatory Facebock
post, which contains a screenshot of P|aintist Facebook page. Id.; see also

ECF No. 17-31. When viewing the evidence in a light most favorable to P|aintiff

 

5 P|aintiff does allege that he informed Defendants FreethoughtB|ogs and Dr. Myers that
he permanently relocated to Ohio in a phone call on June 21, 2016. Carrier Dep. 92,
ECF No. 41. However, P|aintiff admits that this phone call occurred after the
Defendants made the alleged defamatory statements id. at 96-97. P|aintiff also claims
that Ms. Zvan and The Orbit knew he moved to Ohio before he filed this lawsuit but
does not provide any evidence that they knew prior to publishing the alleged defamatory
statements id. at 45-46, 92.

Case No. 2:16-cv-906 Page 10 of 27

CaSe: 2216-CV-00906-|\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 11 Of 27 PAGE|D #Z 817

and without weighing the contradicting assertions by lV|s. Frank-Skiba, it could be
inferred that Ms. Frank-Skiba knew that P|aintiff had moved to Ohio when she
made the allegedly defamatory post and therefore made the allegedly
defamatory statements with the reasonable expectation that it could cause injury
to P|aintiff in Ohio.

P|aintiff also argues Defendants intended their extra-forum conduct to
reach and affect P|aintist business operations in Ohio because Defendants
knew SSA and Camp Quest were organizations headquartered in Ohio, knew
they were affiliated with P|aintiff, and Defendants urged those Ohio organizations
to end their affiliation with him. Ms. Frank-Skiba addressed her post to “parents,
and younger people who may gracious|y volunteer for Camp Quest, a summer
camp for kids.” ECF No. 1-4. However, the other Defendants’ posts were not
addressed to any specific audience.

Even if each Defendant did intend for their publications to persuade SSA
and Camp Quest to end their affiliation with P|aintiff, there is no indication that
the harm was actually targeted at P|aintiff’s business operations in Ohio.
Although SSA and Camp Quest are organizations headquartered in Ohiol
P|aintiff admits that both Camp Quest and SSA are nationwide organizations with
locations and events in many states. Carrier Dep. 38, 66, ECF No. 41. ln fact,
the only Camp Quest that P|aintiff visited Was in Califomia in 2005. ld. at 38.

Un|ike in Kauffman where the Ohio company maintained its sole business

operations and office in Ohio, and whose reputation was centered in Ohiol

Case No. 2:16-cv-906 Page 11 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 12 Of 27 PAGE|D #Z 818

Plaintiff did not provide any evidence that anyone would associate these
organizations or P|aintiff's business operations with Ohio given the variety of
locations and the nationwide scope of SSA and Camp Quest. The record also
reflects that on the same day that some of the alleged defamatory statements
were made, P|aintiff publicly minimized his ties to these organizationsl stating: “l
am not an employee of either Camp Quest or the SSAl or any of their affiliates.
Nor am l on their boards of directors or speakers’ bureaus. l have rarely
volunteered for them.” ECF No. 23-1.

Therefore, the Court concludes that P|aintiff has not made a prima facie
showing that personal jurisdiction exists under Ohio’s long arm statute over the
following Defendants: Ms. Lane, Skepticonl Dr. Myers, FreethoughtB|ogs, Ms.
Zvan, and The Orbit. With respect to Ms. Frank-Skibal P|aintiff is arguably able
to make a prima facie showing that Ohio’s long-arm statute applies to her.
However, even if P|aintiff has made such a showing, P|aintiff is unable to show
that exercising personal jurisdiction over Ms. Frank-Skiba, or any of the
Defendantsl comports with Due Process under the United States Constitution.

B. Due Process

ln addition to satisfying the forum state’s long-arm statute, to survive a
motion to dismiss, the plaintiff must present a prima facie case that the district
court’s exercise of personal jurisdiction would not offend Due Process. Neogen
Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 889 (6th Cir. 2002);

CompuServe, Inc., 89 F.3d at 1262. The Sixth Circuit has acknowledged that

Case No. 2:16-cv-906 Page 12 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 13 Ol 27 PAGE|D #Z 819

Ohio’s long-arm statute does not reach to the full limits of the federal
Constitution. Bird v. Parsor)s, 289 F.3d 865, 871 (6th Cir. 2002); see also Cadle
Co. v. Schlichfmann, 123 F. App’x 675, 677 (6th Cir. 2005).

The relevant Due Process inquiry is “whether the facts of the case
demonstrate that the non-resident defendant possesses such minimum contacts
with the forum state that the exercise ofjurisdiction would comport with
‘traditional notions of fair play and substantial justice.”’ Theunissen, 935 F.2d at
1459 (quoting lnf’l Shoe Co. v. State of Washington, 326 U.S. 310, 316 (1945)).
The Court may exercise personal jurisdiction over a non-resident defendant
based on either general or specificjurisdiction. See Bird, 289 F.3d at 873.

“Genera| jurisdiction is proper only where ‘a defendant’s contacts with the
forum state are of such a continuous and systematic nature that the state may
exercise personal jurisdiction over the defendant even if the action is unrelated to
the defendant’s contacts with the state.” ld. (quoting Third Nat’l Bank v. WEDGE
Grp., Inc., 882 F.2d 1087, 1089 (6th Cir. 1989)). |n contrast, specificjurisdiction
is proper under circumstances “where a State exercises personal jurisdiction
over a defendant in a suit arising out of or related to the defendant’s contacts
with the forum.” ld. at 874 (quoting Helicopteros Nacionales de Colombia v. Hall,
466 U.S. 408, 414 n.8 (1984)). Specificjurisdiction may be based on a single
act. Nafionwide Muf. lns. Co. v. Tryg lnfern. lns. Co., Lfd., 91 F.3d 790, 794 (6th

cir. 1996).

Case No. 2:16-cv-906 Page 13 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 14 Ol 27 PAGE|D #Z 820

|n analyzing specific jurisdiction, the Court applies three criterial derived
from Soufhern Machine Co. v. Mohasco lndus., 401 F.2d 374, 380 (6th Cir.
1968)

First, the defendant must purposefully avail himself of the privilege of

acting in the forum state or causing consequence in the forum state.

Second, the cause of action must arise from the defendant’s activities

there. Finally, the acts of the defendant or consequences must have

a substantial enough connection with the forum state to make the

exercise ofjurisdiction over the defendant reasonable
Theunissen, 935 F.2d at 1460.

Here, Plaintiff does not allege that general jurisdiction applies to any of the
Defendants and, instead, limits his argument to specific jurisdiction,

1. Purposefu| Avai|ment

“Purposeful availment” is the “constitutional touchstone” of personal
jurisdiction and is present where the defendant’s conduct and connection with the
forum are such that he “shou|d reasonably anticipate being haled into court
there." Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474-75 (1985) (quoting
World-l/Wde Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). “This
‘purposefu| availment’ requirement ensures that a defendant will not be haled into
a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts, or
of the ‘unilateral activity of another party or a third person.’” ld. at 475 (internal
citation omitted).

The “‘purposeful availment’ requirement is satisfied when the defendant’s

contacts With the forum state ‘proximate|y result from actions by the defendant

Case No. 2:16-cv-906 Page 14 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 15 Ol 27 PAGE|D #Z 821

himself that create a ‘substantial connection’ with the forum State[.]”
CompuServe Inc., 89 F.3d at 1263 (quoting Burger King, 471 U.S. at 474-75)
(emphasis in original). The quality and nature of the defendant’s contacts are
crucial to the determination of purposeful availment. Hanson v. Denckla, 357
U.S. 235, 253 (1958) (“The unilateral activity of those who claim some
relationship with a nonresident defendant cannot satisfy the requirement of
contact with the forum State. The application of that rule will vary with the quality
and nature of the defendant’s activity, but it is essential in each case that there
be some act by Which the defendant purposefully avails itself of the privilege of
conducting activities within the forum State, thus invoking the benefits and
protections of its laws.”).

“ln a tort case related to defamatory content posted on an internet website,
courts in the Sixth Circuit have used two different tests to determine if purposeful
availment has been established.” Binion v. O’Neal, 95 F. Supp. 3d 1055, 1059
(E.D. Mich. 2015). First, the “Zippo test” considers the level of interaction
between the Website and the forum state. See Zippo Mfg. Co. v. Zippo Dof Com,
Inc., 952 F. Supp. 1119, 1124 (W.D. Pa. 1997). Second, the “Caldertest”
considers “whether the ‘effects’ of the defendant’s intentional tortious conduct,
which the defendant could expect to be felt in the forum state, was sufficient for
the forum court to exercise jurisdiction over him.” Binion, 95 F. Supp. 3d at 1059
(citing Lifesfyle Liff Holding Co. v. Prendiville, 768 F. Supp. 2d 929, 937 (E.D.

Mich. 2011)).

Case No. 2:16-cv-906 Page 15 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 16 Ol 27 PAGE|D #Z 822

a. The Zippo Test

Under the Zippo test, “[a] defendant purposefully avails itself of the
privilege of acting in a state through its website if the website is interactive to a
degree that reveals specifically intended interaction with residents of the state.”
Neogen Corp., 282 F.3d at 890; see also Bridgeport Music, lnc. v. Still N the
Water Publ’g, 327 F.3d 472, 483 (6th Cir. 2003). To evaluate whether a
defendant’s contact with the forum state constitutes purposeful availment, the
Sixth Circuit uses a “s|iding scale” approachl which distinguishes between: (1)
interactive websites, where the defendant establishes repeated on|ine contacts
with residents of the forum state; and (2) passive websites, where the defendant
merely posts information on the site. Neogen Corp., 282 F.3d at 890; Cadle Co.,
123 F. App’x at 678.

Courts have generally found that social media or noncommercial websites
do not lend themselves to the Zippo test because the defendants do not own or
operate the websites, and the websites are generally not used primarily to
conduct business. See Binion, 95 F. Supp. 3d at 1060; Hyperbaric Opfions, LLC
v. Oxy-Health, LLC, No. 12-12020, 2013 U.S. Dist. LEX|S 140347, at *16 (E.D.
Mich. Sept. 30, 2013); Cross v. Rodgers, No. 3:16-cv-1128, 2017 U.S. Dist.
LEXIS 119777, at *11 (|Vl.D. Tenn. July 31, 2017); see also Kauffman, 930
N.E.2d at 790 (“When the Internet activity in question ‘is non-commercial in

naturel the Zippo analysis offers little to supplement the traditional framework for

Case No. 2:16-cv-906 Page 16 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 17 Ol 27 PAGE|D #Z 823

considering questions of personal jurisdiction.”’) (quoting Oasis Corp. v. Judd,
132 F. Supp. 2d 612, 622 n.9 (S.D. Ohio 2001)).

Courts that have applied the Zippo test to social media websites have held
that personal jurisdiction is not established “by merely posting content on
websites such as Facebook.” Binion, 95 F. Supp. 3d at 1060. ln Thomas v.
Barreff the court held that a Facebook post did not establish jurisdiction under the
Zippo test because although “s|ight|y more interactive” because of the ability to
like, share, or comment on postings, the site “lack[s] a commercial nature, and
additional interactivity [is] absent.” No. 1:12-cv-00074, 2012 U.S. Dist. LEX|S
100054 (W.D. Mich. July 19l 2012).

Similarly, the posts at issue here were on social media websites or blog
platforms, which were accessible to users in Ohio and elsewhere. As several
courts in this Circuit have heldl although there may be an ability to |ike, share, or
comment on the postings, it “does very little to move Defendants’ page farther up
the continuum from passive to interactive.” ld. Therefore, Defendants’ allegedly
defamatory social media and blog posts are insufficient to establish personal
jurisdiction under the Zippo test.

b. The Calder “Effects Test”

Courts in the Sixth Circuit have also used the “effects test” set forth in
Calder v. Jones to analyze personal jurisdiction in a case involving alleged
defamation. Courts have interpreted the test to require a plaintiff to establish that

“(1) the defendant intentionally committed a tortious action that was expressly

Case No. 2:16-cv-906 Page 17 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 18 Ol 27 PAGE|D #Z 824

aimed for dissemination in the forum state, and (2) the brunt of the effects of the
actions are felt within the forum state.” Cross, 2017 U.S. Dist. LEX|S 119777l at
*12; Binion, 95 F. Supp. 3d at 1060. “lnjury to a forum resident is not enough
under this test, and personal jurisdiction is not found in the absence of
‘something more’ to demonstrate that the defendant specifically directed his
activity toward the forum state.” Cross, 2017 U.S. Dist. LEXlS 119777, at *12;
see also Air Prods. & Confrols, Inc., 503 F.3d at 552 (“The Sixth Circuit . . . [has]
narrowed the application of the Calder ‘effects test,’ such that the mere allegation
of intentional tortious conduct which has injured a forum resident does not, by
itse|f, always satisfy the purposeful availment prong.”); Weafher Underground,
lnc. v. Navigation Cafalyst Sys., Inc., 688 F. Supp. 2d 693, 700 (E.D. Mich. 2009)
(“Without question, injury to a forum resident is not enough, and the Calder test
has not been read to authorize personal jurisdiction in a plaintiffs home forum in
the absence of ‘something more’ to demonstrate that the defendant directed this
activity toward the forum state.” (internal citations omitted)).

ln Calder v. Jones, the Supreme Court held a Califomia court had
jurisdiction over Florida defendants in a defamation case because:

The allegedly libelous story concerned the Califomia activities of a

Califomia resident. lt impugned the professiona|ism of an entertainer

whose television career was centered in California. The article was

drawn from Califomia sources, and the brunt of the harm . . . was

suffered in California. ln suml Califomia is the focal point both of the
story and of the harm suffered.

Case No. 2:16-cv-906 Page 18 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 19 Ol 27 PAGE|D #Z 825

465 U.S. 783, 788-89 (1984). Although the story was published in Florida, it
focused on the Califomia activities of a Califomia resident who the defendant
knew resided in California.

|n evaluating whether personal jurisdiction exists under the Calder test,
courts often compare the defendants’ connections with the forum state with the
connections discussed in Calder. For examp|e, in Reynolds v. lnternaiional
Amafeur Afh. Fed’n, the Sixth Circuit distinguished Calder and ordered the
district court to dismiss the case for lack of personal jurisdiction where the press
release at issue was published outside of Ohio, concerned activities outside of
Ohio, the focal point was not Ohio, and the plaintiffs professional reputation was
not centered in Ohio. 23 F.3d 1110, 1120 (6th Cir. 1994); see also Cadle Co.,
123 F. App’x at 679 (affirming dismissal for lack of personal jurisdiction where
“[j]ust as in Reynolds, while the ‘content’ of the publication was about an Ohio
resident, it did not concern that resident’s Ohio activities.”). Similarly, in Oasis
Corp., the court distinguished Calder and declined to exercise personal
jurisdiction where the events discussed in the alleged defamatory on-|ine
statements occurred outside of the forum state and were about an international
company whose reputation was not centered in Ohio. 132 F. Supp. 2d at 624
(“As in Reynolds, ‘the fact that [Defendants] could foresee that [their
proclamations would be viewed] and have an effect in Ohio is not, in itself,

enough to create personal jurisdiction.”’ (quoting Reynolds, 23 F.3d at 1120)).

Case No. 2:16-cv-906 Page 19 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 20 Ol 27 PAGE|D #Z 826

ln Kauffman the Ohio Supreme Court compared the jurisdictional facts in
that case with those in Calder, Reynolds, Cadle Co., and Oasis. 930 N.E.2d
793-97. The Kauffman court concluded that the case was more like Calder. ld.
at 795. First, like in Calder and unlike in Reynolds, Cadle Co. and Oasis, the
defendant’s on|ine statements in Kauffman concerned the plaintiffs forum
activities and it was not “a situation in which jurisdiction is premised on a sing|e,
isolated transaction.” ld. at 796. Second, unlike in Reynolds, where the plaintiff
ran races throughout the world, in Kauffman the plaintiffs reputation was
centered in Ohio, because Ohio was the location of its sole base of operations.
ld. at 796.

Courts in the Sixth Circuit that have considered Calder in the context of
internet stories and social media have held that an allegedly defamatory post
about a resident of the forum state, even if the defendants know that the plaintiff
is a resident of the forum state, without more, is insufficient to establish personal
jurisdiction over the defendant See Binion, 95 F. Supp. 3d at 1060; Cross, 2017
U.S. Dist. LEXIS 119777l at *12-*13; Hyperbaric Options, LLC, 2013 U.S. Dist.
LEXlS 140347, at *19-20.

|n Binion v. O’Neal the plaintiff, a Michigan resident, brought suit against
Shaquille O’Neal, a Florida and Massachusetts resident, for “obtain[ing] a
photograph of Plaintiff and post[ing] it on his |nstagram and Twitter accounts,
side-by-side with a photograph of O’Neal mocking|y contorting his face to look

like Plaintiffs.” 95 F. Supp. 3d at 1058. The court held thatl although highly

Case No. 2:16-cv-906 Page 20 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 21 Ol 27 PAGE|D #Z 827

offensive, O’Neal’s posts were meant for a national or even international
audience and were insufficient to establish personal jurisdiction over O’Neal in
Michigan. ld. at 1059. Similar|y, in Cross v. Rodgers, the court held that
Facebook posts allegedly made by two of the defendants were not directed to
Tennessee because the comments at issue were posted for the entire Facebook
audience on an international websitel and, therefore, the posts were not sufficient
to subject them to personal jurisdiction in Tennessee. 2017 U.S. Dist. LEXIS
119777, at *11-13.

Also, in Hyperbaric Opfions, LLCl the defendants were alleged to have
posted defamatory statements on YouTubel Twitter, and another website. 2013
U.S. Dist. LEX|S 140347, *at 19. The plaintiffs argued, similar to Plaintiff’s
argument in this case, that the defendants knew the plaintiff was located in
Michigan and all of the statements were directed at a Michigan company. ld.
The court held “this alone is insufficient to satisfy the ‘express aiming’
requirement Without more, a showing that the Plaintiffs are headquartered in
Michigan is insufficient to establish that the Defendants expressly targeted the
forum state in any of their on|ine postings.” ld. at **19-20. The court further
explained: “the Plaintiffs appear to have sought customers and business
activities on a national |evel. Thus, it cannot be said that the Defendants, in their
alleged attempts to defame and interfere with the PlaintiffsI specifically targeted

Michigan customers with their messages. Nor is there evidence of any other

Case No. 2:16-cv-906 Page 21 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 22 Ol 27 PAGE|D #Z 828

connection between Michigan and the Defendants that would indicate express
aiming.” ld. at *20.

Additionally, the Sixth Circuit has also recently held that “‘mere injury to a
forum resident is not a sufficient connection to the forum’ to establish jurisdiction”
and that “[t]here can be no doubt that the plaintiff cannot be the only link between
the defendant and the forum.” Bulso v. O’Shea, No. 17-5271, 730 F. App’x 347,
350 (6th Cir. Apr. 19, 2018), citing Walden v. Fiore, 571 U.S. 277, 285, 290
(2014) (“[T]he plaintiff cannot be the only link between the defendant and the
forum.”).

Here, although Plaintiff attempts to liken this case to Calder and Kauffman,
it is distinguishable for several reasons and more closely resembles Reynolds,
Cadle Co., and Oasis Corp. |n Calder, the allegedly defamatory story was about
the California activities of a California entertainer whose television career was
centered in California. 465 U.S. at 788-89. Moreover, the article was published
in a magazine that had its largest circulation in California. ld. at 790. Similar|y, in
Kauffman, the allegedly defamatory statements were made about Ohio activities
of an Ohio company whose business reputation was centered in Ohio. 930
N.E.2d at 796. Here, like in Oasis Corp., Cadle Co., and Reynolds, the
statements were published outside of Ohio on social media and blog networks
about activities that occurred outside of Ohio. Although one of the incidents that
Plaintiff himself blogged about did occur in Ohio, there is no indication that any of

the events discussed in the allegedly defamatory statements occurred in Ohio.

Case No. 2:16-cv-906 Page 22 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 23 Ol 27 PAGE|D #Z 829

Carrier Dep. 97-98, ECF No. 41; Defs. Brief 14-15, ECF No. 42. |n other words,
Ohio was not the “focal point” of the posts. Also, like in Reynolds, where the
P|aintiff ran races throughout the world, here, Plaintiff’s reputation is not centered
in Ohio. Plaintiff avers that he gives speeches and attends events throughout the
United States. Compl. 6, ECF No. 1.

This case is also analogous to the Binion, Cross, and Hyperbaric decisions
that have applied Calder within the context of internet and social media posts.
Considering the facts in the light most favorable to P|aintiff, P|aintiff cannot
establish that Defendants’ posts were expressly aimed for dissemination in Ohio.
P|aintiff contends that Ms. Frank-Skiba’s post was directed at an Ohio audience
because it was directed at volunteers for Camp Questl an organization
headquartered in Ohio. However, Camp Quest operates and hosts events
across the country. Carrier Dep. 38, ECF No. 41 . Therefore, similar to
Hyperbaric, the target of the post was not limited to Ohio but was meant for a
national audience. Here, the only connection to Ohio is Plaintiff’s residence,
which was established, at mostl a few weeks before the allegedly defamatory
statements were made. Even if all the Defendants knew when they made the
alleged defamatory statements that P|aintiff had recently moved to Ohio, “this
alone is insufficient to satisfy the ‘express aiming’ requirement.” Hyperbaric

Opfions, LLCl 2013 U.S. Dist. LEX|S 140347, at * 19.

Case No. 2:16-cv-906 Page 23 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 24 Ol 27 PAGE|D #Z 830

2. Arising From

Next, the Court must consider whether Plaintiff’s claims “arise from” the
Defendants’ contacts with Ohio. A cause of action “arises from” a defendant’s
activities in the state when the defendant’s contacts with the forum state are
related to the operative facts of the plaintiffs cause of action. CompuServe Inc.,
89 F.3d at 1267. The Sixth Circuit has previously found this to be a “|enient
standard.” Air Prods. & Controls, lnc., 503 F.3d at 554. P|aintiff alleges that
Defendants’ contact with Ohio is established by their allegedly defamatory posts.
These posts are necessarily related to the operative facts of Plaintiffs cause of
action. However, as previously discussed, these posts are insufficient to
establish sufficient minimum contacts with Ohio.

3. Reasonableness

The Court examines several factors in determining whether the exercise of
jurisdiction is reasonable. They include: (1) the burden on the defendant to
litigate in the forum state; (2) the interest of the forum state; (3) the plaintiffs
interest in obtaining relief; and (4) the interest of other states in securing the most
efficient resolution of the case. CompuServe lnc., 89 F.3d at 1268. Moreover, if
the “purposefu| availment” and “arising from” elements have been satisfied, an
inference arises that the exercise of jurisdiction is reasonable. ld.

Here, an inference does not arise that exercising jurisdiction is reasonable.
Under the first factor, the burden on the defendants would be substantial, in light

of the dearth of contacts with the forum. As to the second factor, “Ohio has a

Case No. 2:16-cv-906 Page 24 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 25 Ol 27 PAGE|D #Z 831

legitimate interest in protecting the business interests of its citizens.” Bird, 289
F.3d at 875. However, the interest of Defendants’ home states in protecting their
residents and companies is at least as great as that of Plaintiffs state in
protecting its residents. See Prifz v. S. Cal. Edison Co., No. 13-10884, 2013
U.S. Dist. LEX|S 104802, at *16 (E.D. Mich. July 26, 2013).

With respect to the third and fourth factor, Plaintiff argues the burden of
litigating this suit in one or more other states might be so burdensome as to
practically relinquish the claim. Defendants argue that at least three other states
have a greater interest than Ohio in resolving these claims: “Ca|ifornia, where
Defendants believed Carrier lived at the time they published their allegedly
defamatory statements, and where the anticipated 30(b)(6) witness for
Skepticon, lnc. is physically |ocated; (2) Minnesotal where Zvan and Myers
reside, and FreethoughtB|ogs, LLC and The Orbit have their principal places of
business; and (3) Missouri, Ms. Lane resides there and Skepticon, lnc. is
registered and has its principal place of business there.” Defs. Brief 17-18, ECF
No. 42.

Ba|ancing all four factors, and in light of recent Sixth Circuit precedent, the
Court concludes that Defendants’ connection with Ohio is insufficient to make the
exercise of jurisdiction over Defendants reasonab|e. See Bulso, 730 F. App’x at
350 (“[|Vl]ere injury to a forum resident is not a sufficient connection to the forum
to establish jurisdiction . . . [t]here can be no doubt that the plaintiff cannot be the

only link between the defendant and the forum.”) (internal citation and quotations

Case No. 2:16-cv-906 Page 25 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 26 Ol 27 PAGE|D #Z 832

omitted); see also Reynolds, 23 F.3d at 1120 (6th Cir. 2000) (finding that even if
a publisher could foresee that its report would be disseminated in Ohio, it would
not comport with Due Process to subject the publisher to personal jurisdiction in
Ohio).

Defendants made allegedly defamatory statements outside of Ohio,
relating to conduct that occurred outside of Ohio, about an individual who moved
to Ohio a few weeks before the statements were made. |n sum, there is no
sufficiently substantial connection between any of the Defendants and Ohio to
make the exercise of personal jurisdiction reasonable.

The Court declines to hold an evidentiary hearing because even if all of
Plaintiff’s assertions of fact are true, there is still an insufficient basis for personal
jurisdiction. Weighing the evidence in the light most favorable to P|aintiff, the
Court holds that P|aintiff has not made a prima facie showing of personal

jurisdiction over any of the Defendants.6

 

6 Defendants also argue that venue is improper under 28 U.S.C. § 1391. Having
concluded that the Court lacks personal jurisdiction over the Defendants, the Court
need not consider Defendants’ arguments regarding improper venue.

Case No. 2:16-cv-906 Page 26 of 27

CaSe: 2216-CV-00906-l\/|HW-EPD DOC #Z 43 Filed: 11/14/18 Page: 27 Ol 27 PAGE|D #Z 833

|V. CONCLUS|ON
For the foregoing reasons, the Court GRANTS Defendants’ motion to

dismiss for lack of personal jurisdiction and D|SM|SSES Plaintiff’s Comp|aint

/MM/M:m

Mll‘:HAEL H. wAtsoN, JuDGE
uNlTED sTATEs olsTRlcT couRT

WlTHOUT PREJUD|CE.

lT IS SO ORDERED.

Case No. 2:16-cv-906 Page 27 of 27

